Kirkpatrick, C. J.
You do not produce any case for money paid, but only for money had and received.
' Swing. No, sir, but the principle of those cases applies to this.
Wall opposed the motion. There is a distinction between money had and received, and money paid out and expended. I do not know how a state of demand could be drawn with more particularity. It states, that the money was paid to a particular person, and at the request of the defendant.
Kirkpatrick, C. J.
It, is the opinion of the court, that the same state of demand which is good in a higher court is not always good in the court for the trial of small causes. Thus, a general count for money had and received, or for goods, wares, and merchandise, would not be good in the court for the trial of small causes. But I do not see that we have ever decided a case that comes up to this. This is not the general count for money paid, laid out, and expended, as stated in the books. Here the particular person to whom the money was paid is named. This case is not within the reason of those relied on by the plaintiff’s counsel. Even in a count for money had and received, if it had stated from whom the money was had and received, it would be sufficient.
Let the judgment be affirmed.